Citation Nr: 1428260	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-07 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) for compensation purposes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 2008.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In his March 2011 VA Form 9, the Veteran requested a personal hearing before a Veterans Law Judge.  A hearing was scheduled for June 2013, but the Veteran did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that a remand is necessary in this case.  At a May 2010 VA examination, the Veteran reported that he had been denied benefits by the Social Security Administration (SSA).  The various treatment records, SSA evaluations, and any other documents associated with the Veteran's claim and denial of benefits are not in the record and should be obtained prior to further adjudication.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).

In addition, a July 2009 VA treatment note documents that the Veteran participated in the VA Vocational Rehabilitation program.  As any statements and evaluations related to the Veteran's participation in that program would be pertinent to his ability to obtain and maintain employment, these records should also be associated with the claims file.  

Finally, the Veteran receives treatment at the Minneapolis VA Medical Center (VAMC), and the most recent VA treatment note is dated in August 2012.  Therefore, all VA treatment records for the Veteran from the Minneapolis VAMC and dated from August 2012 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all records for the Veteran dated from August 2012 to the present from the Minneapolis VAMC and any associated outpatient clinics.                                                                                                                                                                           All requests and responses, positive and negative, must be documented in the claims file.

2. Request records from the SSA associated with the Veteran's application and denial of SSA benefits.  All requests and responses, positive and negative, must be documented in the claims file.

3. Associate with the claims file all documents related to the Veteran's application and grant/denial of Vocational Rehabilitation benefits.   All requests and responses, positive and negative, must be documented in the claims file.

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



